13-196
    Lin v. Holder
                                                                                  BIA
                                                                           Vomacka, IJ
                                                                          A087 649 585
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 23rd day of October, two thousand fourteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             ROSEMARY S. POOLER,
             BARRINGTON D. PARKER,
                  Circuit Judges.
    _____________________________________

    HUA LIN,
                    Petitioner,

                    v.                                     13-196
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Michael A.O. Brown, New York, New
                                   York.

    FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
                                   General; Allen W. Hausman, Senior
                                   Litigation Counsel; Nancy E.
                                   Friedman, Senior Litigation Counsel;
                                   Office of Immigration Litigation,
                                   United States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Hua Lin, a native and citizen of China, seeks review of

a January 3, 2013, decision of the BIA affirming the August

5, 2011, decision of Immigration Judge (“IJ”) Alan A.

Vomacka, which denied her application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Hua Lin, No. A087 649 585

(B.I.A. Jan. 3, 2013), aff’g No. A087 649 585 (Immig. Ct.

N.Y. City Aug. 5, 2011).   We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

    Under the circumstances of this case, we review the

IJ’s decision as modified by the BIA.   See Xue Hong Yang v.

U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562
F.3d 510, 513 (2d Cir. 2009).

    In this case, the BIA did not address the IJ’s

credibility or timeliness findings, but rejected Lin’s claim

that she suffered a forced abortion based on her failure to

                                2
corroborate.   Under the REAL ID Act, which applies to this

case, “[t]he testimony of the applicant may be sufficient to

sustain the applicant’s burden without corroboration, but

only if . . . the applicant’s testimony is credible,

persuasive, and refers to specific facts . . . .     In

determining whether the applicant has met [his] burden, the

trier of fact may weigh the credible testimony along with

other evidence of record.”   8 U.S.C. § 1158(b)(1)(B)(ii); 8

U.S.C. § 1231(b)(3)(C) (incorporating this standard, by

reference, in the rules governing withholding of removal).

    In support of her claim, Lin submitted a village

committee letter and letter from her mother-in-law.        The BIA

reasonably discounted the village committee letter, which

stated that Lin had been pregnant in violation of the family

planning laws and had an abortion.   See Xiao Ji Chen v. U.S.

Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (the

weight afforded to the applicant’s evidence lies largely

within the discretion of the agency).   Lin’s village

committee letter was an unsigned photocopy that had not been

authenticated, was created for the purpose of the hearing,

and did not indicate that her abortion was forced.        The

agency has previously found such letters unreliable.        See


                              3
Matter of H-L-H- & Z-Y-Z-, 25 I&N Dec. 209, 214-15 (BIA

2010), rev’d in part on other grounds, Huang v. Holder, 677
F.3d 130 (2d Cir. 2012).   Although Lin argues that she

authenticated her letter by establishing a chain of custody,

namely, that the letter was obtained and mailed by her

mother-in-law, her mother-in-law’s letter did not mention

obtaining the village committee letter.

    Similarly, Lin could not explain why the village

committee would issue such a letter, given she had escaped

from their custody, nor could she explain why such a letter

would ever be issued in the normal course of events in

China.   The agency reasonably found implausible that the

letter would be issued at all.      See Siewe v. Gonzales, 480
F.3d 160, 169 (2d Cir. 2007).

    The agency also reasonably found that the village

committee letter, on its face, did not indicate that Lin’s

abortion was forced.   In fact, Lin’s background evidence

indicates that certificates are not issued for involuntary

abortions.   See Ni v. Gonzales, 494 F.3d 260, 263 (2d Cir.

2007) (noting that authorities are unaware of abortion

certificates for forced abortions).




                                4
    Moreover, the agency reasonably gave diminished weight

to the letter from Lin’s mother-in-law, which discussed the

abortion.   The agency noted that the letter was from an

interested witness who was not subject to cross-examination.

See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013)

(deferring to the agency when it declined to give weight to

a letter from the applicant’s family member who was an

“interested witness”).

    Because Lin was unable to corroborate her claim that

she had a forced abortion, she failed to meet her burden of

proof.    This was fatal to all her applications because they

were based on the same factual predicate.     See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5